DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “…wherein the voice coil voltage comprising the DC output is provided to the one or more electrical loads.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because since the DC output is provided by the rectifier thus the voice coil voltage doesn’t comprise the DC output. Therefore, as best understood the claim limitation “…wherein the voice coil voltage comprising the DC output is provided to the one or more electrical loads.” should be “…wherein the DC output is provided to the one or more electrical loads.”.
Dependent claims 2-15 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-15 are depending on the rejected independent claim 1.
	Regarding claim 5, the claim limitation “…a surround a of a suspension…” should be “…a surround of a suspension…” according to paragraph 22 in the Application’s specification. 
Regarding claim 16, the claim limitation “…providing the voice coil voltage comprising the DC output to the one or more electrical loads.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because since the DC output is provided by the rectifier thus the voice coil voltage doesn’t comprise the DC output. Therefore, as best understood the claim limitation “…providing the voice coil voltage comprising the DC output to the one or more electrical loads.” should be “…providing the DC output to the one or more electrical loads.”.
Dependent claims 17-20 are also rejected at least the same reason as rejected independent claim 16 as stated above because the dependent claims 17-20 are depending on the rejected independent claim 16.
Regarding claim 17, the claim limitation “…further comprises further one or more reactive elements…” should be “…further comprises one or more reactive elements…”.

Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849